     Case 2:21-cv-07558 Document 1 Filed 09/21/21 Page 1 of 23 Page ID #:1


 1   QURESHI LAW PC                             MILLER ADESMAN, PLC
 2   Omar G. Qureshi (Cal. Bar No. 323493)      Brian M. Adesman (Cal. Bar No.
     omar@qureshi.law                           312663)
 3   1625 W. Olympic Boulevard, Suite 500       adesman@qureshi.law
 4   Los Angeles, California 90015              355 S. Grand Ave., Suite 2450
     Telephone: (213) 315-5442                  Los Angeles, California 90071
 5   Fax: (213) 277-8989                        Telephone: (213) 877-8142
 6
     RUSSELL LAW, PC
 7   L. David Russell (Cal. Bar No. 260043)
 8   david@russelllawpc.com
     1500 Rosecrans Ave, Suite 500
 9   Manhattan Beach, California 90266
10   Telephone: (323) 638-7551
11

12
                        Attorneys for Plaintiff and the Proposed Class

13

14                       UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
15

16    JOSHUA DEIGHTON, on his own               Case No.: _____________________
17    behalf and on behalf of his beneficiary
      son, C.D., and all others similarly
18    situated,
19

20                   Plaintiff,                  CLASS ACTION COMPLAINT
21
          v.
22

23    AETNA LIFE INSURANCE
      COMPANY,
24

25
                    Defendant.
26

27

28


                                  CLASS ACTION COMPLAINT
     Case 2:21-cv-07558 Document 1 Filed 09/21/21 Page 2 of 23 Page ID #:2


 1          Plaintiff Joshua Deighton on behalf of himself, his minor son C.D., and all
 2    others similarly situated, sets forth herein the allegations of his Complaint against
 3    Aetna Life Insurance Company (“Aetna”).
 4                                    INTRODUCTION
 5           1.    Even before the COVID-19 pandemic, mental illness among both
 6    children and adults was increasing dramatically in the United States. Predictably,
 7    the COVID-19 pandemic has only exacerbated this trend. For example, the
 8    number of people looking for help to cope with anxiety and depression has
 9    skyrocketed in 2020—by 93 percent and 62 percent respectively. This includes
10    people struggling with thoughts of suicide, especially among our nation’s youth.
11    See    The    State    of    Mental     Health    in    America,     available     at
12    https://mhanational.org/issues/state-mental-health-america.
13           2.    As the Centers for Disease Control and Prevention (“CDC”) has
14    recognized: “Mental and physical health are equally important components of
15    overall health.” https://www.cdc.gov/mentalhealth/learn/index.htm. Recognizing
16    the importance of mental health, Congress enacted the Paul Wellstone and Pete
17    Domenici Mental Health Parity and Addiction Equity Act of 2008 (the “Parity
18    Act”), 29 U.S.C. § 1185a, et seq., and the Employee Retirement Income Security
19    Act of 1974 (“ERISA”), 29 U.S.C. sections 1001, et seq., of which the Parity Act
20    is a part. The Parity Act’s purpose was to end discrimination in the provision of
21    insurance coverage for mental health treatment, as compared to medical and
22    surgical services. While the Parity Act does not require health care plans to cover
23    mental health services, if a plan chooses to cover mental health services, such
24    coverage must be provided “at parity” with medical/surgical benefits.
25           3.    Aetna is in the business of insuring and/or administering group health
26    plans within the meaning of 29 Code of Federal Regulations section 2560.503-
27    1(m) (both fully insured and self-insured), most of which are employer-sponsored
28    and governed by ERISA.         Those ERISA-governed group health plans are

                                             1
                                  CLASS ACTION COMPLAINT
     Case 2:21-cv-07558 Document 1 Filed 09/21/21 Page 3 of 23 Page ID #:3


 1    hereinafter referred to as “Aetna Plans.” Unfortunately, in administering the Aetna
 2    Plans, Aetna treats mental health as less important than physical health.
 3          4.     Although the Aetna Plans expressly require Aetna to apply generally
 4    accepted professional standards in making mental health claims determinations,
 5    Aetna imposes a set of internally developed criteria to determine which residential
 6    treatment facilities receive coverage that are far more restrictive than such
 7    standards to minimize the number of claims accepted and thereby maximizing
 8    Aetna’s own profits. This conduct violates ERISA and, therefore, by bringing this
 9    lawsuit, Plaintiff seeks to end Aetna’s discriminatory practice of excluding
10    coverage for the treatment of mental illness in residential treatment facilities.
11                             JURISDICTION AND VENUE
12          5.     Aetna’s actions in administering employer-sponsored health care
13    plans, including making coverage and benefit determinations under the terms and
14    conditions of the health care plans, are governed by ERISA. This Court has
15    jurisdiction over this action pursuant to ERISA section 502(e)(1), 29 U.S.C.
16    section 1132(e)(1), and 28 U.S.C. section 1331 (federal question jurisdiction).
17          6.     Further, this action is brought under 29 U.S.C. section 1132(a), (e),
18    (f) and (g), as it involves a claim by Plaintiff for employee benefits under an
19    employee benefit plan regulated and governed by ERISA.
20          7.     This Court has personal jurisdiction over Aetna because ERISA
21    provides for nationwide service of process, and Aetna has minimum contacts with
22    the United States. See 29 U.S.C. § 1132(e)(2) .
23          8.     Plaintiff’s claims, as well as claims made by the putative class, arise
24    out of policies Aetna issued, administered, and/or implemented in this District.
25    Moreover, Plaintiff resides in this District. Thus, venue is proper in this judicial
26    district pursuant to 29 U.S.C. section 1132(e)(2) (setting forth special venue rules
27    applicable to ERISA actions).
28

                                             2
                                  CLASS ACTION COMPLAINT
     Case 2:21-cv-07558 Document 1 Filed 09/21/21 Page 4 of 23 Page ID #:4


 1                                          THE PARTIES
 2           9.      Plaintiff Joshua Deighton was at all relevant times a participant under
 3    a self-funded Aetna Plan1 arranged through his employer, Fox Entertainment
 4    Group, LLC. (“Fox”), as defined by ERISA section 3(7) and 29 U.S.C. section
 5    1002(7). Plaintiff brings this action on behalf of himself, his minor son C.D., and
 6    all others similarly situated.
 7           10.     C.D. is the 16-year-old son and dependent of Plaintiff Joshua
 8    Deighton. C.D. resides in Glendale, California. C.D. is a beneficiary, as defined
 9    by ERISA section 3(8) and 29 U.S.C. section 1002(8), of the Aetna Plan. C.D.’s
10    insurance coverage is through his father’s employment with Fox Entertainment
11    Group, LLC.
12           11.     Aetna is a corporation with its principal place of business in Hartford,
13    Connecticut. Aetna administers and makes benefit determinations related to
14    ERISA group health care plans around the country.
15                                       THE AETNA PLAN
16           12.     Plaintiff’s Aetna Plan outlines covered services for the treatment of
17    behavioral health conditions under the heading “Treatment of Mental Disorders,”
18    and states: “[c]overed expenses include charges made for the treatment of mental
19    disorders by behavioral health providers.”
20           13.     Plaintiff’s Aetna Plan further states that covered expenses for
21    inpatient treatment “include charges for room and board at the semi-private room
22    rate, and other services and supplies provided during your stay in a hospital,
23    psychiatric hospital or residential treatment facility.”
24           14.     Plaintiff’s Aetna Plan defines the term “behavioral health provider”
25    as follows:
26
      1
        While Plaintiff’s plan is a “self-funded” plan that requires benefits to be paid, in the first
27    instance, from the assets of Plaintiff’s employer, most self-funded plans have stop-loss
      provisions that obligate the insurer to pay benefits that exceed a certain threshold. Thus, every
28    claim Aetna denies makes it less likely that such a stop-loss threshold will be crossed and
      reduces the possible stop-loss liability of Aetna and its affiliates.
                                                       3
                                       CLASS ACTION COMPLAINT
     Case 2:21-cv-07558 Document 1 Filed 09/21/21 Page 5 of 23 Page ID #:5

            Behavioral Health Provider/Practitioner
 1

 2          A licensed organization or professional providing diagnostic,
            therapeutic or psychological services for behavioral health
 3          conditions.
 4          15.    Plaintiff’s Aetna Plan defines the term “Residential Treatment
 5    Facility” as “an institution that meets all of the following requirements:
 6
            • Is accredited by one of the following agencies, commissions or
 7            committees for the services being provided: The Joint Commission
              (TJC), Committee on Accreditation of Rehabilitation Facilities (CARF),
 8
              American Osteopathic Accreditation Program (HFAP) or the Council on
 9            Accreditation (COA); or is credentialed by Aetna;
10          • Meets all applicable licensing standards established by the jurisdiction
11            in which it is located;

12          • Performs a comprehensive patient assessment preferably before
              admission, but at least upon admission;
13

14          • Creates individualized active treatment plans directed toward the
              alleviation of the impairment that caused the admission;
15
            • Has the ability to involve family/support systems in the therapeutic
16            process;
17
            • Provides access to psychiatric care by a psychiatrist as necessary for the
18            provision of such care;
19          • Provides treatment services that are managed by a behavioral health
20            provider who functions under the direction/supervision of a medical
              director; and
21
            • Is not a wilderness treatment program (whether or not the program is part
22
              of a licensed residential treatment facility, or otherwise licensed
23            institution), educational services, schooling or any such related or similar
              program, including therapeutic programs within a school setting.
24

25          16.    Additionally, the Aetna Plan requires Mental Health Residential
26    Treatment Programs to abide by the following:
27
            • A behavioral health provider must be actively on duty 24 hours per day
28            for 7 days a week;

                                            4
                                 CLASS ACTION COMPLAINT
     Case 2:21-cv-07558 Document 1 Filed 09/21/21 Page 6 of 23 Page ID #:6


 1
            • The patient is treated by a psychiatrist at least once per week; and
            • The medical director must be a psychiatrist.
 2

 3          17.    The Aetna Plan specifies that “Inpatient Treatment of Mental
 4    Disorders,” including “Inpatient Residential Treatment Facility Expenses” and
 5    “Inpatient Residential Treatment Expenses Physician Services” are covered at
 6    “90% per admission after Calendar Year deductible” for in-network providers and
 7    “60% per admission after Calendar Year deductible” for out-of-network providers.
 8                          SUBSTANTIVE ALLEGATIONS
 9                                      A. Background.
10          18.    Congress enacted the Parity Act on October 3, 2008, as an
11    amendment to ERISA. See 29 U.S.C. § 1185a. The Parity Act became effective
12    one year later, on October 3, 2009. The law’s purpose was to end discrimination
13    in the provision of insurance coverage for mental health treatment, as compared to
14    medical and surgical services. While the Parity Act does not require health care
15    plans to cover mental health services, if a plan chooses to cover mental health
16    services, such coverage must be provided “at parity” with medical/surgical
17    benefits.
18          19.    The Aetna Plans cover mental health services. Therefore, under the
19    Parity Act, Aetna must administer the Plans to ensure that:
20
            [T]he treatment limitations applicable to such mental health or
21          substance use disorder benefits are no more restrictive than the
22
            predominant treatment limitations applied to substantially all medical
            and surgical benefits covered by the plan (or coverage) and there are
23          no separate treatment limitations that are applicable only with respect
24
            to mental health or substance use disorder benefits.

25    29 U.S.C. § 1185a(a)(3)(A)(ii) (emphasis added).
26          20.    ERISA requires Aetna to administer its Plans in compliance with the
27    Parity Act and its implementing regulations, and to refrain from enforcing Plan
28    terms that conflict with federal law. ERISA also imposes strict fiduciary duties on
                                            5
                                 CLASS ACTION COMPLAINT
     Case 2:21-cv-07558 Document 1 Filed 09/21/21 Page 7 of 23 Page ID #:7


 1    Aetna, including the duty to administer the Plan solely for the benefit of the
 2    participants and beneficiaries.
 3          21.    Indeed, given Aetna’s role in the mental health claim adjudication
 4    process, and the discretionary authority Aetna exercises, Aetna is an ERISA
 5    fiduciary, as defined by 29 U.S.C. section 1104(a).
 6          22.    As such, Aetna is legally required to discharge its duties “solely in
 7    the interests of the participants and beneficiaries” and for the “exclusive purpose”
 8    of “providing benefits to participants and their beneficiaries” and paying
 9    reasonable expenses of administering the Plans. They must do so with reasonable
10    “care, skill, prudence, and diligence” and in accordance with the terms of the Plans
11    they administer, so long as such terms are consistent with ERISA. Indeed, as a
12    fiduciary, Aetna owes a duty of loyalty and care to Plan participants and
13    beneficiaries, including Plaintiff and C.D. Aetna must also refrain from conduct
14    that violates state and federal law.
15                           B. Factual Allegations Regarding C.D.
16       1. C.D. Enrolls at BNI Treatment Center.
17          23.    C.D. is a minor with Autism Spectrum Disorder (“ASD” or
18    “Autism”). ASD constitutes a disability and medical condition. ASD is also
19    genetic.
20          24.    In April 2019, C.D. had to be removed from school because he had
21    become unstable as a result of his ASD. C.D.’s parents, Joshua and Meredyth
22    Deighton began looking for a residential treatment facility that could help stabilize
23    Plaintiff in April 2019.
24          25.    On May 7, 2019, C.D. enrolled at BNI Treatment Center (“BNI”), a
25    residential teen treatment center for mental health and substance abuse located in
26    Agoura Hills near Los Angeles in California. While at BNI, C.D. was antagonized
27    by BNI’s staff. BNI’s staff repeatedly threatened C.D., who was only a young
28

                                             6
                                  CLASS ACTION COMPLAINT
     Case 2:21-cv-07558 Document 1 Filed 09/21/21 Page 8 of 23 Page ID #:8


 1    teenager, with calling the police on him and committing him to a hospital for
 2    involuntary psychological confinement.
 3          26.    The mistreatment at BNI became so bad that C.D. had to be
 4    committed to a full-time residential facility out of state.
 5        2. C.D. Enrolls at Daniels Academy.
 6          27.    On August 15, 2019, C.D. was admitted to Daniels Academy.
 7    Daniels Academy is a 24/7 residential treatment facility located in Heber City,
 8    Utah. According to its website, Daniels Academy:
 9
            [P]rovides a safe and therapeutic boys’ boarding school environment
10          where young men overcome past failures and learn to thrive through
            meaningful relationships and insightful coaching. Our home is a safe
11
            and predictable haven where anxiety is minimized so true learning
12          can be done. This treatment for Autism Spectrum Disorder is
            primarily accomplished through authentic experiences in the local
13
            communities. We believe in giving our young men authentic life
14          experiences in order to bridge the gap between treatment and home
            life.2
15

16          28.    Daniels Academy is duly licensed by the state of Utah to provide
17    residential treatment services to young male clients. To receive such a license,
18    Daniels Academy must render residential treatment in accordance with the state of
19    Utah’s strict regulations governing residential programs. See Utah Administrative
20    Code Rule R501-19.
21          29.    At Daniels Academy, C.D. was seen weekly by a licensed therapist.
22    Additionally, Daniels Academy employs medical and behavioral health
23    professionals who are available 24 hours a day, on-call. Daniels Academy also
24    maintains liability insurance and is complaint with the Health Insurance Portability
25    and Accountability Act (“HIPAA”).
26

27

28    2  Information about Daniels Academy can be found on its website, located at
      https://danielsacademy.com/what-we-do/residential-life/.
                                                  7
                                   CLASS ACTION COMPLAINT
     Case 2:21-cv-07558 Document 1 Filed 09/21/21 Page 9 of 23 Page ID #:9


 1       3. Aetna Denies C.D.’s Insurance Claim.
 2          30.    In 2019, Plaintiff submitted a claim through Plaintiff’s Aetna Plan for
 3    the costs of C.D.’s treatment at Daniels Academy. On or around August 19, 2019,
 4    Aetna sent Plaintiff a letter denying Plaintiff’s claim for reimbursement.
 5          31.    Aetna’s denial letter provided the following rationale for denying
 6    Plaintiff’s claim:
 7          We reviewed information received about the member's condition and
 8          circumstances and the member's benefit plan. We are denying
            coverage for Mental Health Residential Treatment. The facility is not
 9          accredited by one of the following agencies, commissions or
10          committees for the services being provided: The Joint Commission
            (TJC), Committee on Accreditation of Rehabilitation Facilities
11          (CARF), American Osteopathic Association's Healthcare Facilities
12          Accreditation Program (HFAP) Or the Council on Accreditation
            (COA); or is credentialed by Aetna; A behavioral provider is not
13          actively on duty 24 hours per day for 7 days a week; The patient is
14          not treated by a psychiatrist at least once per week, but on an as
            needed basis. Therefore, Mental Health Residential Treatment is not
15          covered under the terms of the plan.
16
            (Not a Covered Service Denial) This coverage denial was based on
17
            the terms of the member's benefit plan document (such as the
18          Certificate of Coverage or benefit plan booklet/handbook, including
            any amendments or riders). The requested service is not covered. The
19
            plan provides limited or no coverage for this service. Please see the
20          section of the benefit plan document that talks about what the plan
            covers.
21

22          32.    On or around February 4, 2020, Plaintiff submitted a level-one appeal
23    to Aetna and a level-two appeal on or around June 1, 2020. Aetna denied both
24    appeals.
25       4. Aetna’s Denial of Coverage Violated Federal Law.
26          33.    Aetna’s refusal to cover C.D.’s intermediate behavioral health
27    services under the Aetna Plan violated several federal laws, including the Parity
28    Act. The Parity Act requires that, when a group health plan provides both medical
                                            8
                                 CLASS ACTION COMPLAINT
     Case 2:21-cv-07558 Document 1 Filed 09/21/21 Page 10 of 23 Page ID #:10


 1     and surgical benefits and mental health or substance use disorder benefits, such
 2     plan or coverage shall ensure that the treatment limitations applicable to such
 3     mental health or substance use disorder benefits are no more restrictive than the
 4     predominant treatment limitations applied to substantially all medical and surgical
 5     benefits covered by the plan (or coverage) and there are no separate treatment
 6     limitations that are applicable only with respect to mental health or substance use
 7     disorder benefits. 29 U.S.C. § 1185a(a)(3)(A).
 8           34.    Under the Parity Act, plans that offer behavioral health benefits are
 9     required to offer those benefits at parity with comparable medical or surgical
10     benefits. The Parity Act establishes six broad benefit classifications: (a) Inpatient,
11     in-network; (b) Inpatient, out-of-network; (c) Outpatient, in-network; (d)
12     Outpatient, out-of-network; (e) Emergency care; (f) Prescription drugs.
13           35.    Within these classifications, the Parity Act requires consistency in
14     classifying benefits that apply to intermediate services provided under a plan or
15     coverage. The Parity Act was intended to maintain or even slightly improve
16     coverage for intermediate levels of care—i.e., services that fall between inpatient
17     care for acute conditions and regular outpatient care, such as residential treatment,
18     partial hospitalization, and intensive outpatient treatment—which can be effective
19     at improving outcomes for people with mental health conditions. Final Rules
20     Under the Paul Wellstone and Pete Domenici Mental Health Parity and Addiction
21     Equity Act of 2008, 78 FR 68240-01 (Nov. 13, 2013).
22           36.    Daniels Academy provides           intermediate services, including
23     residential treatment. Regarding benefits for these intermediate services, the
24     Parity Act requires that:
25           Plans and issuers must assign covered intermediate mental health and
26           substance use disorder benefits to the existing six benefit
             classifications in the same way that they assign comparable
27           intermediate medical/surgical benefits to these classifications. For
28           example, if a plan or issuer classifies care in skilled nursing facilities
             or rehabilitation hospitals as inpatient benefits, then the plan or issuer
                                              9
                                   CLASS ACTION COMPLAINT
     Case 2:21-cv-07558 Document 1 Filed 09/21/21 Page 11 of 23 Page ID #:11

              must likewise treat any covered care in residential treatment facilities
 1
              for mental health or substance user disorders as an inpatient benefit.
 2

 3     Final Rules Under the Paul Wellstone and Pete Domenici Mental Health Parity
 4     and Addiction Equity Act of 2008, 78 FR 68240-01 (Nov. 13, 2013).
 5            37.    In other words, Aetna must administer benefits for intermediate
 6     behavioral health facilities in a way comparable to the administration of benefits
 7     for intermediate medical facilities, such as skilled nursing and inpatient
 8     rehabilitation facilities. Because coverage is available under the Aetna Plan for
 9     inpatient mental health and substance use disorder treatment, and because the
10     Aetna Plan covers intermediate medical and surgical care, including rehabilitation
11     facility services, Aetna is required to administer these benefits at parity with one
12     another.
13            38.    Yet, Aetna’s disparate requirements for residential treatment
14     facilities, and rehabilitation facilities, is striking. For example, the Aetna Plans
15     define rehabilitation facilities as:
16            Rehabilitation Facility
17
              A facility, or a distinct part of a facility which provides rehabilitative
18            services, meets any licensing or certification standards established by
              the jurisdiction where it is located, and makes charges for its services.
19

20            39.    “Rehabilitative Services” are further defined as “[t]he combined and
21     coordinated use of medical, social, educational and vocational measures for
22     training or retraining if you are disabled by illness or injury.”
23            40.    To comply with the Parity Act, the Aetna Plans must define
24     intermediate behavioral health facilities at parity with intermediate medical health
25     facilities, however they clearly fail to do so.
26            41.    For example, if Daniels Academy provided rehabilitative services
27     (instead of residential treatment services), Daniels Academy would qualify under
28     the Aetna Plan as a “Rehabilitation Facility” as it meets the licensing standards

                                              10
                                    CLASS ACTION COMPLAINT
     Case 2:21-cv-07558 Document 1 Filed 09/21/21 Page 12 of 23 Page ID #:12


 1     established by the jurisdiction where it is located—Utah—and makes charges for
 2     its services. This is just one illustration as to how Aetna has intentionally created
 3     a restrictive definition to limit patients’ access to mental health benefits in an
 4     attempt to protect its own financial bottom-line, and to place their financial self-
 5     interest before the needs of the insured.
 6           42.    Moreover, the regulations implementing the Parity Act confirm that:
 7           A group health plan (or health insurance coverage) may not impose a
             nonquantitative treatment limitation with respect to mental health or
 8
             substance use disorder benefits in any classification unless, under the
 9           terms of the plan (or health insurance coverage) as written and in
10
             operation, any processes, strategies, evidentiary standards, or other
             factors used in applying the nonquantitative treatment limitation to
11           mental health or substance use disorder benefits in the classification
12
             are comparable to, and are applied no more stringently than, the
             processes, strategies, evidentiary standards, or other factors used in
13           applying the limitation with respect to medical/surgical benefits in the
14
             classification.”

15     45 C.F.R. § 146.136(c)(4). These include the nonquantitative treatment limitations
16     applied by the Aetna Plan, including “[r]estrictions based on . . . facility type,
17     provider specialty, and other criteria that limit the scope or duration of benefits for
18     services provided under the plan or coverage.” Id.
19           43.    Thus, Aetna is in further violation of the Parity Act by requiring
20     residential treatment facilities to be accredited by JCAHO, other third-party
21     organizations, or Aetna while not applying this same requirement to the medical
22     and surgical benefits that fall under the same intermediate benefits classification.
23     For example, under the Aetna Plan neither hospice care agencies, nor rehabilitation
24     facilities, have this accreditation requirement. In other words, Aetna requires
25     special accreditations for all residential facilities for mental health care but does
26     not require the same of analogous medical and surgical treatment facilities.
27     Strikingly, similar accreditation is not required of any other medical care facility
28     under the Aetna Plan.

                                             11
                                   CLASS ACTION COMPLAINT
     Case 2:21-cv-07558 Document 1 Filed 09/21/21 Page 13 of 23 Page ID #:13


 1           44.    In addition to violating the Parity Act, Aetna’s denial of Plaintiff’s
 2     claim also violated the Public Health Service Act of 1944 (“PHS”), as amended
 3     by the Patient Protection and Affordable Care Act of 2010 (“PPACA”), which
 4     prohibits insurers from discriminating against any provider rendering a covered
 5     service and acting within the scope of their license under applicable state law:
 6           A group health plan and a health insurance issuer offering group or
 7           individual health insurance coverage shall not discriminate with
             respect to participation under the plan or coverage against any health
 8           care provider who is acting within the scope of that provider’s license
 9           or certification under applicable State law.

10     42 U.S.C. § 300gg-5(a).
11           45.    To comply with the PPACA, Aetna cannot discriminate against a
12     provider that renders a covered service within the scope of its license. The state
13     of Utah, not Aetna, decides whether Daniels Academy qualifies as a residential
14     treatment facility and the state of Utah decided that Daniels Academy does, in fact,
15     qualify. As such, Aetna capriciously set itself above the governing regulatory
16     body—a clear encroachment beyond the bounds set by Aetna’s fiduciary duties.
17           46.    Because the Aetna Plans are subject to the PPACA and the Parity Act,
18     Aetna was required to cover the residential services that C.D. received at Daniels
19     Academy to comply with these federal regulations.
20        5. Aetna’s Denial Violated the Terms and Conditions of the Aetna Plan.
21           47.    Aetna’s denial letter improperly alleged Daniels Academy did not
22     meet the Aetna Plan’s requirements for a covered residential treatment facility
23     because a behavioral health provider was not “actively on duty 24 hours per day
24     for 7 days a week.” Denying coverage on this basis was unjustified because
25     Daniels Academy did, in fact, employ medical and behavioral health professionals
26     “actively on duty 24 hours per day for 7 days a week.”              Those medical
27     professionals were actively on-duty and on-call 24 hours per day. Plaintiff
28     explained in his appeal that the Aetna Plan did not require medical professionals
                                            12
                                  CLASS ACTION COMPLAINT
     Case 2:21-cv-07558 Document 1 Filed 09/21/21 Page 14 of 23 Page ID #:14


 1     to be on-site 24-hours a day, just “on-duty.” Thus, by the plain language of the
 2     plan, Daniels Academy clearly qualified. Plaintiff pointed-out that Aetna was
 3     violating its fiduciary duty by interpreting plan language in its favor by utilizing
 4     an overly restrictive interpretation of otherwise ambiguous plan language.
 5        6. Aetna Applies the Terms and Conditions of the Aetna Plans
 6           Inconsistently Based on Whether the Provider Is a Participating or
             Non-Participating Provider.
 7

 8           48.    Plaintiff is informed and believes that Aetna’s actual practice is to
 9     only require 24/7 on-site behavioral practitioners for non-participating providers.
10     Participating providers are not required to maintain professional behavioral health
11     providers on-site 24/7 to receive plan benefits—this requirement is waived.
12           49.    The disparity between how participating and non-participating
13     residential treatment facilities are treated is never disclosed or identified in the
14     Aetna Plans.    In other words, Plaintiff’s treatment options were exposed to
15     significantly disparate standards of medical practice based on the fact that Plaintiff
16     chose a non-participating residential treatment facility for C.D’s treatment. This
17     disparity in practice is neither justified nor permitted by the Aetna Plans and, as
18     such, Aetna violated the terms and conditions of Plaintiff’s Plan.
19           50.    Aetna’s restrictions for coverage placed on Daniels Academy,
20     including an on-site behavioral health provider 24/7, violate generally accepted
21     standards, do not align with Utah’s licensing requirements for residential treatment
22     facilities, and do not even align with the express requirements in the Aetna Plan,
23     which only requires “A behavioral health provider . . . actively on duty 24 hours
24     per day.” This requirement places an unjustified and inappropriate burden on
25     residential treatment centers by forcing them to add unnecessary clinical staffing.
26     This, in turn, inflates the cost of mental health treatment and undermines best
27     practices and efficiencies that have been developed over time for the delivery of
28     mental health services in a residential setting. In addition, such stringent standards

                                             13
                                   CLASS ACTION COMPLAINT
     Case 2:21-cv-07558 Document 1 Filed 09/21/21 Page 15 of 23 Page ID #:15


 1     function as a de facto means to deny any and all claims for mental health coverage
 2     as few, if any, residential treatment facilities have on-site clinicians on a 24/7 basis,
 3     especially subacute residential treatment facilities like Daniels Academy. Further,
 4     Utah—the state in which Daniels Academy operates—does not require residential
 5     treatment facilities to be accredited, have on-site clinicians 24/7, or have patients
 6     seen by a psychiatrist weekly.
 7                            CLASS ACTION ALLEGATIONS
 8            51.    Plaintiff and the class repeat and re-allege each and every allegation
 9     set forth in all of the foregoing paragraphs as if fully set forth herein.
10            52.    Plaintiff brings this action on behalf of himself, his beneficiary son
11     C.D., and all others similarly situated as a class action, pursuant to Rule 23 of the
12     Federal Rules of Civil Procedure. Pursuant to Rule 23(b)(1) and (b)(2), Plaintiff
13     seeks certification of a class defined as follows:
14
              All persons covered under Aetna Plans, governed by ERISA, self-
15            funded or fully insured, who sought and were denied coverage for all
              or a portion of residential treatment for mental health disorders,
16
              within the applicable statute of limitations, or whose requests for
17            coverage for all or a portion of residential treatment for mental health
18
              disorders will be denied in the future.

19            53.    Plaintiff and the class reserve the right under Rule 23(c)(1)(C) of the
20     Federal Rules of Civil Procedure to amend or modify the class to include greater
21     specificity, by further division into subclasses, or by limitation to particular issues.
22                                          A. Numerosity.
23            54.    The potential members of the proposed class as defined are so
24     numerous that joinder of all the members of the proposed class is impracticable.
25     As of September 30, 2018, Aetna had approximately 22.1 million medical
26     members.3 Upon information and belief, a great number of these medical members
27

28     3     See Aetna Facts, available      at   https://www.aetna.com/about-us/aetna-facts-and-
       subsidiaries/aetna-facts.html.
                                              14
                                    CLASS ACTION COMPLAINT
     Case 2:21-cv-07558 Document 1 Filed 09/21/21 Page 16 of 23 Page ID #:16


 1     belonged to Aetna Plans and were denied coverage for all or a portion of residential
 2     treatment for mental health disorders. Thus, while the precise number of proposed
 3     class members has not been determined at this time, Plaintiff is informed and
 4     believes that there are a substantial number of individuals covered under Aetna
 5     Plans who have been similarly affected as Plaintiff.
 6                      B. Commonality of Questions of Law and Fact.
 7           55.    Common questions of law and fact exist as to all members of the
 8     proposed class, which include the following:
 9           • Whether Aetna applied the wrong standard in reviewing class members’
               claims for coverage for residential treatment of mental health disorders
10
               under the Parity Act.
11
             • Whether Aetna applied the wrong standard in reviewing class members’
12             claims for coverage for residential treatment of mental health disorders
               under the PPACA.
13
             • Whether Aetna applied the wrong standard in reviewing class members’
14
               claims for coverage for residential treatment of mental health disorders
15             under the Aetna Plans.
16           • Whether Aetna breached their fiduciary duties to the class members by
               relying on the incorrect standard when reviewing class members’ claims.
17
             • Whether the class is entitled to injunctive relief.
18

19
                    C. Typicality of the Claims of the Class Representative.

20           56.    The claims of the named Plaintiff are typical of the claims of the
21     proposed class. Upon information and belief, the relevant provisions of Plaintiff’s
22     Aetna Plan are identical to the provisions in the Aetna Plans belonging to the other
23     class members. Upon information of the belief, Aetna’s failure to apply the proper
24     standards when reviewing class members’ claims for residential treatment of
25     mental health disorders led to the denial of class members’ claims for coverage of
26     residential treatment of mental health disorders, as it did for Plaintiff’s claims.
27     This conduct also violated Aetna’s fiduciary duties both to the Plaintiff and the
28     proposed class. Because Aetna applied the wrong standard in reviewing these

                                            15
                                  CLASS ACTION COMPLAINT
     Case 2:21-cv-07558 Document 1 Filed 09/21/21 Page 17 of 23 Page ID #:17


 1     claims for coverage, they are required to reprocess these claims. In sum, Plaintiff
 2     and all members of the class were also similarly affected by Aetna’s wrongful
 3     conduct.
 4                               D. Adequacy of Representation.
 5           57.    Plaintiff will fairly and adequately represent and protect the interests
 6     of the members of the proposed class. There are no conflicts of interest between
 7     Plaintiff and members of the class and Plaintiff is cognizant of his duties and
 8     responsibilities to the entire class.     Plaintiff’s counsel are competent and
 9     experienced in litigating complex litigation and class actions.
10                                 E. Rule 23(b) Requirements.
11           58.    Absent certification of a class, inconsistent or varying adjudications
12     with respect to individual members of the class would establish incompatible
13     standards of conduct for Aetna. Rule 23(b)(1)(A).
14           59.    Adjudications with respect to individual class members would be
15     dispositive of the interests of the other members not parties to the individual
16     adjudications or would substantially impair or impede their ability to protect their
17     interests. Rule 23(b)(1)(A).
18           60.    Aetna has acted or refused to act on grounds generally applicable to
19     the class, thereby making appropriate final injunctive relief or corresponding
20     declaratory relief with respect to the class as a whole. Rule 23(b)(2).
21           61.    A class action is superior to all other available means for the fair and
22     efficient adjudication of this controversy. Individual joinder of all members of the
23     proposed class is not practicable, and common questions of law and fact exist as
24     to all class members. Class action treatment will allow those similarly situated
25     persons to litigate their claims in the manner that is most efficient and economical
26     for the parties and the judicial system. Plaintiff is unaware of any difficulties that
27     are likely to be encountered in the management of this action that would preclude
28     its maintenance as a class action. Rule 23(b)(3).
                                             16
                                   CLASS ACTION COMPLAINT
     Case 2:21-cv-07558 Document 1 Filed 09/21/21 Page 18 of 23 Page ID #:18


 1                                F. Notice to the Proposed Class.
 2           62.    Upon certification, Plaintiff proposes that a notice be mailed and e-
 3     mailed to the class members. The identity and contact information for the class
 4     members are known by Aetna. The notice would inform class members on which
 5     claims were certified by the Court, provide class members information on how to
 6     participate in the lawsuit, as well as information on how to be excluded from the
 7     lawsuit. Plaintiff proposes that class members be given thirty (30) days in which
 8     to exclude themselves from the certified action.
 9                              FIRST CLAIM FOR RELIEF
                             BREACH OF FIDUCIARY DUTIES
10
                                  [29 U.S.C. § 1132(a)(1)(B)]
11                           (On Behalf of Plaintiff and the Class)
12           63.    Plaintiff and the class repeat and re-allege each and every allegation
13     set forth in all of the foregoing paragraphs as if fully set forth herein.
14           64.    Plaintiff brings this cause of action individually, on behalf of his
15     beneficiary son C.D., and on behalf of the class.
16           65.    This cause of action is brought pursuant to 29 U.S.C. section
17     1132(a)(1)(B) to clarify Plaintiff’s and class members’ rights to future benefits and
18     enforce their rights under their Plans, as a result of Aetna’s development, adoption,
19     approval, ratification, and utilization of criteria and claims determination
20     guidelines that determine what residential treatment facilities are covered under
21     the Plans and are far more restrictive than those that are generally accepted in
22     contravention of their ERISA fiduciary obligations under ERISA.
23           66.    As the entity responsible for making and/or approving mental health
24     benefit determinations under the Aetna Plans, that is also responsible for
25     developing and/or approving practices and policies to facilitate such
26     determinations, Defendant is an ERISA fiduciary.
27           67.    As an ERISA fiduciary, and pursuant to 29 U.S.C. section 1104(a),
28     Defendant is required to discharge its duties “solely in the interests of the

                                             17
                                   CLASS ACTION COMPLAINT
     Case 2:21-cv-07558 Document 1 Filed 09/21/21 Page 19 of 23 Page ID #:19


 1     participants and beneficiaries” and for the “exclusive purpose” of providing
 2     benefits to participants and their beneficiaries, and to pay reasonable expenses of
 3     administering the Plans. They must do so with reasonable “care, skill, prudence,
 4     and diligence” and in accordance with the terms of the plans they administer. They
 5     must conform their conduct to a fiduciary duty of loyalty and may not
 6     make misrepresentations to their insureds.
 7           68.    Defendant violated, and continues to violate, these duties by
 8     developing, adopting, approving, ratifying, and utilizing the restrictive coverage
 9     determination guidelines discussed hereinabove, and in applying them to claims
10     submitted by Plaintiff and the other class members. Despite the fact that the
11     insurance plans that insure Plaintiff and the other class members provide for
12     insurance coverage for residential treatment for mental health disorders and that
13     the Parity Act compels this coverage to be equal to that provided for comparable
14     intermediate medical/surgical benefits, Defendant developed, adopted, approved,
15     ratified, and utilized policy provisions to determine which residential treatment
16     facilities receive coverage that are far more restrictive than those that are generally
17     accepted. In so doing, Defendant did not act “solely in the interests of the
18     participants and beneficiaries” for the “exclusive purpose” of “providing benefits.”
19     They did not utilize the “care, skill, prudence, and diligence” of a “prudent man”
20     acting in a similar capacity.
21           69.    Instead, Defendant elevated its own financial interests, and those of
22     its corporate affiliates, above the interests of Plan participants and beneficiaries,
23     including Plaintiff and all other class members. By promulgating improperly
24     restrictive policy provisions, Defendant artificially decreased the number and
25     value of covered claims, thereby benefiting itself and its affiliates at the direct
26     expense of Aetna’s insureds, including Plaintiff.
27           70.    To remedy the injuries arising out of Defendant’s breaches of its
28     fiduciary duties, Plaintiff—individually, and on behalf of the class—requests a

                                             18
                                   CLASS ACTION COMPLAINT
     Case 2:21-cv-07558 Document 1 Filed 09/21/21 Page 20 of 23 Page ID #:20


 1     judgment in their favor: (i) declaring that policy provisions complained of herein
 2     were developed and utilized in violation of Aetna’s fiduciary duties; (ii) issuing a
 3     permanent injunction ordering Defendant to cease utilization of the policy
 4     provisions complained of herein, and instead adopt, develop, and policy provisions
 5     that are consistent with general accepted professional standards; and (iii) ordering
 6     Defendant to reprocess claims for residential treatment for mental health disorders
 7     that Aetna previously denied in whole or in part, pursuant to new policy provisions
 8     that are consistent with federal law.
 9                            SECOND CLAIM FOR RELIEF
                            IMPROPER DENIAL OF BENEFITS
10
                                [29 U.S.C. § 1132(a)(1)(B)]
11                           (On Behalf of Plaintiff and the Class)
12           71.    Plaintiff and the class repeat and re-allege each and every allegation
13     set forth in all of the foregoing paragraphs as if fully set forth herein.
14           72.    Plaintiff brings this cause of action individually, on behalf of his
15     beneficiary son C.D., and on behalf of the class.
16           73.    This cause of action is brought pursuant to 29 U.S.C. section
17     1132(a)(1)(B).
18           74.    Defendant denied the insurance claims for residential treatment for
19     mental health disorders submitted by Plaintiff and other class members in violation
20     of the terms of Plaintiff’s Plan and the plans insuring other class members.
21           75.    Plaintiff and the other class members have been harmed by
22     Defendant’s improper benefit denials because they were deprived of insurance
23     benefits they were owed.
24           76.    To remedy these injuries—Plaintiff, individually and on behalf of the
25     class—requests a judgment in his favor ordering Defendant to reprocess claims for
26     residential treatment for mental health disorders that Aetna previously denied in
27     whole or in part, pursuant to new guidelines that are consistent with federal law
28     and the class members’ plans.
                                             19
                                   CLASS ACTION COMPLAINT
     Case 2:21-cv-07558 Document 1 Filed 09/21/21 Page 21 of 23 Page ID #:21

                                THIRD CLAIM FOR RELIEF
 1
                                   INJUNCTIVE RELIEF
 2                               [29 U.S.C. § 1132(a)(3)(A)]
 3                           (On Behalf of Plaintiff and the Class)
 4           77.    Plaintiff and the class repeat and re-allege each and every allegation
 5     set forth in all of the foregoing paragraphs as if fully set forth herein.
 6           78.    Plaintiff brings this cause of action individually, on behalf of his
 7     beneficiary son C.D., and on behalf of the class.
 8           79.    Plaintiff and the class have been harmed, and are likely to be harmed
 9     in the future, by Defendant’s breaches of fiduciary duty described hereinabove.
10           80.    To remedy these injuries, Plaintiff and the class are entitled to seek,
11     and do seek, an injunction prohibiting these acts and practices pursuant to 29
12     U.S.C. section 1132(a)(3)(A) and seek a judgment in their favor ordering
13     Defendant to reprocess claims for residential treatment for mental health disorders
14     that they previously denied in whole or in part, pursuant to new guidelines that are
15     consistent with federal law and the class members’ plans.
16                          FOURTH CLAIM FOR RELIEF
17                    OTHER APPROPRIATE EQUITABLE RELIEF
                              [29 U.S.C. § 1132(a)(3)(B)]
18                        (On Behalf of Plaintiff and the Class)
19           81.    Plaintiff and the class repeat and re-allege each and every allegation
20     set forth in all of the foregoing paragraphs as if fully set forth herein.
21           82.    Plaintiff brings this cause of action individually, on behalf of his
22     beneficiary son C.D., and on behalf of the class.
23           83.    This cause of action is brought pursuant to 29 U.S.C. section
24     1132(a)(3)(B).
25           84.    Plaintiff and the class have been harmed, and are likely to be harmed
26     in the future, by Defendant’s breaches of fiduciary duty described hereinabove.
27           85.    Additionally, by engaging in this misconduct, including denying
28     Plaintiff’s claims, Defendant caused itself and its corporate affiliates to be unjustly
                                             20
                                   CLASS ACTION COMPLAINT
     Case 2:21-cv-07558 Document 1 Filed 09/21/21 Page 22 of 23 Page ID #:22


 1     enriched as they were not required to pay benefit claims and/or claims under the
 2     relevant stop-loss policies.
 3           86.    To remedy these injuries, Plaintiff and the class are entitled to seek,
 4     and do seek, appropriate equitable relief pursuant to 29 U.S.C. section
 5     1132(a)(3)(B), and they seek a judgment in their favor (i) ordering Defendant to
 6     reprocess claims for residential treatment for mental health disorders that they
 7     previously denied in whole or in part, pursuant to new guidelines that are
 8     consistent with generally accepted professional standards and the class members’
 9     plans; and (ii) ordering Defendant to pay a surcharge or other make-whole relief
10     to Plaintiff and the other class members in an amount equivalent to the revenue
11     Defendant generated for providing mental health claims administration services
12     with respect to claims filed by Plaintiff and the other class members, expenses that
13     Defendant and their corporate affiliates avoided due to their wrongful denials, the
14     additional revenue Defendant received as a result of those cost-avoidances, the
15     out-of-pocket costs that Plaintiff and other class members incurred following
16     Defendant’s wrongful denials, and/or pre-judgment interest.
17                                    REQUEST FOR RELIEF
18           Wherefore, Plaintiff, individually, on behalf of his beneficiary son C.D., and
19     on behalf of the class, pray for judgment in their favor against Aetna providing for
20     the relief requested in Counts I-IV above, and providing the additional relief as
21     follows:
22        1. Certify the class for class treatment under Federal Rule of Civil Procedure
23
             23;
          2. Appoint Plaintiff as class representative;
24

25
          3. Appoint Plaintiff’s counsel (Qureshi Law, Russell Law, and Miller
             Adesman) as counsel for the class;
26
          4. Declare that Defendant may not apply contract provisions, policies or
27           practices that wholly exclude or impermissibly limit services to treat mental
28
             health conditions when such exclusions and/or limitations are not applied to
             medical and surgical services;
                                                21
                                      CLASS ACTION COMPLAINT
     Case 2:21-cv-07558 Document 1 Filed 09/21/21 Page 23 of 23 Page ID #:23

          5. Enjoin Defendant from further violations of the Parity Act and its
 1
             implementing regulations, as incorporated into the terms of the plans it
 2           administers;
 3        6. Award Plaintiff disbursements and expenses for this action, including
 4
             reasonable attorneys’ fees, in amounts to be determined by the Court,
             pursuant to 29 U.S.C. section 1132(g); and
 5
          7. Grant such other relief as is just and proper.
 6

 7     DATED: September 21, 2021 Respectfully submitted,
 8                                      /s/ Omar Qureshi
 9                                      QURESHI LAW PC
                                        Omar G. Qureshi (Cal. Bar No. 323493)
10                                      omar@qureshi.law
11                                      1625 W. Olympic Boulevard, Suite 500
                                        Los Angeles, California 90015
12                                      Telephone: (213) 315-5442
13                                      Fax: (213) 277-8989
14                                      RUSSELL LAW, PC
15                                      L. David Russell (Cal. Bar No. 260043)
                                        david@russelllawpc.com
16                                      1500 Rosecrans Ave, Suite 500
17
                                        Manhattan Beach, California 90266
                                        Telephone: (323) 638-7551
18
                                        MILLER ADESMAN, PLC
19                                      Brian M. Adesman (Cal. Bar No. 312663)
                                        adesman@qureshi.law
20
                                        355 S. Grand Ave., Suite 2450
21                                      Los Angeles, California 90071
22
                                        Telephone: (213) 877-8142

23                                      Attorneys for Plaintiff and the Proposed Class
24

25

26

27

28

                                            22
                                  CLASS ACTION COMPLAINT
